408 S.E.2d 105 (1991)
261 Ga. 550
AUSTIN
v.
STATE.
No. S91A1199.
Supreme Court of Georgia.
September 12, 1991.
John Robert Greco, Atlanta, for Austin.
Thomas J. Charron, Dist. Atty., William M. Clark, Asst. Dist. Atty., Marietta, Michael J. Bowers, Atty. Gen., Atlanta, Debra Halpern Bernes, Asst. Dist. Atty., Marietta, Susan V. Boleyn, Senior Asst. Atty. *106 Gen., Mary H. Hines, Staff Atty., Atlanta, for State.
Nancy I. Jordan, Asst. Dist. Atty., Marietta.
HUNT, Justice.
Eric Eugene Austin was convicted of felony murder and armed robbery for his part in the bludgeoning death and armed robbery of Austell pawnshop owner, Robert Blaudo. When the jury could not agree on a verdict on the malice murder count, the trial court declared a mistrial on that count and sentenced the defendant to life in prison on the other counts.[1] He appeals, raising the sufficiency of the evidence and contending the trial court failed to properly charge the jury that the defendant could only be convicted on one count of murder. We affirm.
After the body of the pawnshop owner was discovered by a customer, a tipster informed the police that Ronald Couch and the defendant had committed the crime. The defendant was arrested, and admitted in a taped statement that while he had participated in the armed robbery, he was shocked when Couch killed the victim.
1. As a party to the crime of armed robbery, OCGA § 16-2-20, the defendant was liable for the consequences of his crime, including the death of the victim. Lobdell v. State, 256 Ga. 769, 773, 353 S.E.2d 799 (1987). Furthermore, the jury was properly charged on the relevant principles of law. Having reviewed the evidence in the light most favorable to the jury's determination, we conclude that a rational trier of fact could have found the defendant guilty of felony murder beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Crawford v. State, 245 Ga. 89, 90, 263 S.E.2d 131 (1980).
2. The trial court did not err in failing specifically to charge the jury that the defendant could only be convicted of one count of murder, so long as a single sentence is imposed. Smith v. State, 258 Ga. 181, 183, 366 S.E.2d 763 (1988). The jury did not reach a verdict on the malice murder count, upon which a mistrial was declared, and the trial court sentenced the defendant on the felony murder charge, for which the jury found him guilty. We find no error.
Judgment affirmed.
All the Justices concur.
NOTES
[1]  The crimes were committed on February 21, 1989. The defendant was indicted on August 4, 1989; his trial commenced on December 3, 1990, and he was convicted of felony murder and armed robbery on December 12. He filed his motion for new trial on January 9, 1991, which was amended on March 26. The trial court vacated the life sentence for armed robbery on April 16, 1991, but otherwise denied his motion. The court reporter certified the transcript on February 21, 1991. His notice of appeal was filed on April 25, 1991. The case was docketed here on June 6, and submitted for decision on July 19, 1991.